DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2012-0029094 to Cho (“Cho”, Machine Translation provided for citation) in view of US Pub. 2005/0139732 to Kato (“Kato”).
Regarding claim 1,
	Cho discloses a washing machine comprising: 
a cabinet (10);  
a tub (20) provided inside the cabinet; 
a drain pump (9) provided to discharge washing water accommodated in the tub to the outside of the cabinet; 
a drain hose (7) configured to guide the washing water pumped by the drain pump to the outside of the cabinet [see Fig. 1-2; page 4]; and  
a holder (100) coupled to an outer surface of the cabinet to fix the drain hose to the cabinet, 

Cho does not teach a damping portion configured to cause the drain hose to be spaced apart from the cabinet so that, when the washing water is drained, vibration of the drain hose due to the drain pump is prevented from being transmitted to the cabinet, however such a feature is old and well known.  For example, Kato discloses an elongated object clamp (1) including a vibration absorbing part (7) for reduced transmission of vibration between a grip part (5) for holding a pipe (2) and a fixing part (6) fixed to a body panel (3) [¶0024, ¶0026].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the holder of Cho such that it further include a damping portion configured as taught by Kato (i.e. vibration absorbing part) for reducing transmission of vibration between a grip part for holding a pipe and a fixing part fixed to a body panel [¶0010].
Regarding claim 2,
	Cho in view of Kato discloses the washing machine of claim 1, wherein Kato teaches that the damping portion (7) is provided between the accommodating portion (5) and the cabinet [¶0010].  
Regarding claim 3,
	Cho in view of Kato discloses the washing machine of claim 1, wherein Kato teaches that the damping portion includes a closed-loop surface (first and second curved arms 17, 18) [see Fig. 1, 7-8; ¶0026].  
Regarding claim 4,

Regarding claim 5,
	Cho in view of Kato discloses the washing machine of claim 1, wherein Kato teaches that the damping portion includes a first damping portion (18) coming in contact with the cabinet and a second damping portion (17) provided between the first damping portion and the accommodating portion [see Fig. 1, 7-8; ¶0026].  
Regarding claim 6,
	Cho in view of Kato discloses the washing machine of claim 5, wherein Kato teaches that the damping portion includes first and second damping portions (18, 17), but does not explicitly teach a third damping portion coming in contact with the second damping portion and the accommodating portion.  However, given that said first and second damping portions are taught by Kato, the difference between Kato and the instant claim constitutes an obvious choice in design, and is therefore rendered prima facie obvious to one having ordinary skill in the art at the time of filing to further incorporate a third damping portion coming in contact with the second damping portion and the accommodating portion.  Concrete Unlimited Inc. v. Cementcraft Inc.  227 USPQ 784 (Fed. Cir. 1985); In re Kuhle 188 USPQ 7 (CCPA 1975).  
Regarding claim 7,
	Cho in view of Kato discloses the washing machine of claim 1, wherein Kato teaches that the holder further includes a rib (27) provided between the accommodating portion and the damping portion [Fig. 1-2; ¶0029].  
Regarding claim 8,
	Cho in view of Kato discloses the washing machine of claim 1, wherein Kato teaches that:
the holder further includes a catching member (fixing part 6 having elastic holding pawl 15) provided in the damping portion to allow the holder to be coupled to the outer surface of the cabinet; and 
the cabinet includes a catching hole (not illustrated) into which the catching member is inserted [see Fig. 7-8; ¶0025].  
Regarding claim 9,
Cho in view of Kato discloses the washing machine of claim 1, wherein the holder (100) further includes: 
a support portion (120) which extends from the damping portion and comes in contact with the cabinet; and 
a coupling portion (130) which is bent from the accommodating portion and comes in contact with the support portion [Cho: Fig. 3; page 5].  
Regarding claim 10,
Cho in view of Kato discloses the washing machine of claim 9, wherein:
the coupling portion (130) includes an assembling member (142) facing the support portion; and 
the support portion (120) includes an assembling hole (144) into which the assembling member is inserted [Cho: Fig. 3; page 6].
Regarding claim 11,

Regarding claim 12,
Cho in view of Kato discloses the washing machine of claim 9, wherein the coupling portion (130) and the support portion (120) each include a fastening hole (132 and 122, respectively) to allow fastening to the cabinet [Cho: Fig. 3; page 6].
Regarding claim 13,
Cho in view of Kato discloses the washing machine of claim 1, wherein the holder (100) further includes a movement preventing protrusion (112) which protrudes from an inner circumferential surface of the accommodating portion toward an outer circumferential surface of the drain hose accommodated in the accommodating portion [Cho: Fig. 3; page 5].
Regarding claim 15,
Cho in view of Kato discloses the washing machine of claim 1, wherein Cho teaches that the holder (100) allows the drain hose to be inserted into the accommodating portion (110) [Fig. 2; page 5], but does not explicitly teach that said holder is elastically deformed.   However such an elastically deformable holder is old and well known in the art.  For example, Kato teaches that the holder (5) includes: a flexible curve accommodation part (9) for accommodating the side surface of the hose; and an elastic retaining piece (11) for pressing the side surface of the accommodated hose from the upper side [Fig. 2; ¶0024].  Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to substitute the elastically .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2012-0029094 to Cho (“Cho”, Machine Translation provided for citation) in view of US Pub. 2005/0139732 to Kato (“Kato”) as applied to claim 1 above, and further in view of KR 10-1057712 to Yu (“Yu”).
Regarding claim 14,
Cho in view of Kato discloses the washing machine of claim 1, but does not teach that the holder further includes a wire fixing member extending from the accommodating portion.  However such a wire fixing member configuration is old and well known in the art.  For example, Yu teaches that the fixing device of a washing machine drain hole includes a harness holder (60) extending from an accommodating portion of holder (20) to fix a wire harness (W) of the washing machine [see Fig. 6-7; claim 2].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the holder of Cho such that it further include a wire fixing member extending from the accommodating portion, as taught by Yu, in order to predictably fix a wire of the washing machine [Yu: claim 2].

Conclusion
See the attached ‘Notice of Reference Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711